
	

115 S2285 IS: To require mailing addresses to correspond with the physical address at which the mail will be delivered.
U.S. Senate
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2285
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require mailing addresses to correspond with the physical address at which the mail will be
			 delivered.
	
	
		1.Mailing address requirements
 (a)In generalSubchapter VI of chapter 36 of title 39, United States Code, is amended by adding at the end the following:
				
					3687.Mailing address requirements
 (a)DefinitionsIn this section— (1)the term municipality means a city, town, borough, county, parish, district, association, or other public entity established by, or pursuant to, applicable State law; and
 (2)the term State means each of the several States, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
 (b)Physical and mailing address shall correspondThe State and municipality used by the Postal Service for the delivery address for purposes of mail matter shall correspond with the State and municipality of the physical address of the location for the delivery of such mail matter..
 (b)Technical and conforming amendmentThe table of sections for chapter 36 of title 39, United States Code, is amended by inserting after the item relating to section 3686 the following:
				3687. Mailing address requirements..
			
